Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.
Amendments of Claims 1 and 2 are acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, since on claims 1 and 2 the Applicant argues that the limitation “wherein said nose height is measured transversely to said longitudinal axis, wherein said nose height is measured from said second bottom surface to said top surface, and wherein said nose height is greater than or equal to said nose length” makes both claims allowable, then the “nose height”, the first and second bottom surfaces and the “nose length” need to be shown on the figures, and also the fact that the height is greater than the length has to be shown. Figure 85 seems to disclose the “nose length”, but not the “nose height”. The features must be shown or the feature should be canceled from the claims.  No new matter should be entered. Note that the Examiner is not aware that the Specification has support for the limitation beyond considering that the Figure 85 being made at scale, but the specification does not provide support for that and Figure 90, which is a cross-sectional of Figure 85 shows the “nose length” apparently greater than the “nose height”.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 to 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claims 1 and 2:
Both claims include the limitation “wherein said nose height is measured transversely to said longitudinal axis, wherein said nose height is measured from said second bottom surface to said top surface, and wherein said nose height is greater than or equal to said nose length” which does not seem to have support in the Specification or Drawings. Paragraph 0278 and Figure 85 provide support for the length being measured as a distance between the end of the staple line 25056 and a distal tip 25142 of the staple cartridge 25100; but not for how the nose height is measured or even less for the nose height being greater than or equal to said nose length. Note also that Figure 90, which is a cross-sectional of Figure 85 shows the “nose length” apparently greater than the “nose height”.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 2:
Both claims include the limitation “wherein said nose height is measured transversely to said longitudinal axis, wherein said nose height is measured from said second bottom surface to said top surface, and wherein said nose height is greater than or equal to said nose length” which does not seem to have support in the Specification or Drawings. Paragraph 0278 and Figure 85 provide support for the length being measured as a distance between the end of the staple line 25056 and a distal tip 25142 of the staple cartridge 25100; but not for how the nose height is measured or even less for the nose height being greater than or equal to said nose length; Figure 85. Note also that Figure 90, which is a cross-sectional of Figure 85 shows the “nose length” measured as claimed apparently greater than the “nose height”. Also Figure 90 shows a cartridge that is “level” un the upper surface while Figure 85 shows a “protuberance” at the beginning of the “nose length”. The apparent contradictions make the claims unclear. 

Claims 1 and 2 also include the limitation “a cartridge body, comprising a staple cavity zone, comprising: a top surface that directly supports tissue during a firing stroke; and a first bottom surface opposite said top surface”. This is unclear since later on the claims it is disclosed that “a plurality of staple cavities defined within said cartridge body, wherein said plurality of staple cavities extends longitudinally from said proximal end to said distal end; a plurality of staples removably stored within said plurality of staple cavities” that can be easily interpreted as the staple cavity zone being something not related to the plurality of staple cavities which include the staples inside. Lastly, also in reference to the “nose height” it is not clear which surfaces would be considered the first and second bottom surfaces.

Allowable Subject Matter
Claims 1 to 7 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (b), set forth in this Office action. 

Reasons for indicating Allowable subject matter
The Examiner is considering the “nose length” as the length 25254 on Figure 85 and paragraph 278, extending a distance between the end of the staple line 25056 and a blunted distal tip 25242, and the “nose height” as measured orthogonally to 25254 from the tip indicated as 25210 and base 25252. No reference of the record discloses a cartridge like claimed; but, as mentioned above, the rejections 112(a) and 112(b) need to be overcome.
Response to Arguments
The amendment better disclosed the claimed subject matter but present new issues that need to be resolved. A clear showing on where the specification defines the “nose height” and of the “nose height being greater than the nose length.
Note that the specification and Figures provides support for “the shortened nose of the cartridge body is shorter than the base of the sled”, specifically from the Abstract, paragraphs 518, 522 and Figure 90. The Examiner wonders if the Applicant was actually intending to claim that instead.
An interview would be appropriate to clarify the issues discussed on this office action. Also, in case of an Allowance the claims that are withdrawn need to be canceled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731